Citation Nr: 1118207	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  05-12 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right knee disability.

2.  Entitlement to a rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to December 1993 and from December 1998 to October 2000.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Philadelphia, Pennsylvania. 

This case first came before the Board in November 2006, at which time it was remanded for additional development.  After such development was completed, the case was returned to the Board.  In a May 2010 decision, the Board denied the Veteran's claims for increased ratings for his knee disabilities. The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court). In February 2011 the parties filed a Joint Motion for Remand (JMR).  In February 2011, in accordance with the JMR, the Court vacated the Board's decision and remanded the claim back to the Board.  

The Veteran testified at a January 2006 personal hearing at the RO, the transcript of which is of record.

In accordance with the Court's instructions, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In its February 2011 Order, which incorporated by reference the JMR, the Court concluded that a remand of this claim was necessary because the VA examinations that were provided to the Veteran in June 2003 and in June 2005 were inadequate.  Specifically, they did not adequately document whether the Veteran had pain on motion of his knees or when such pain began.  Additionally, while the examiner who performed the June 2005 examination determined that the Veteran's knees were stable, he did not address earlier findings that indicated that the Veteran had hypermobility of the patella or a lateral tracking patella.  In accordance with the JMR, the Court determined that a new examination was necessary in order to document the Veteran's complaints of pain with motion of his knees and to explain the meaning of the hypermobility of the patella and lateral tracking patella that was documented in the June 2003 examination and various treatment records.

Therefore, in accordance with the instructions set forth in the Court's remand, this matter must be remanded for a new examination to determine whether the Veteran has pain with motion of his knees and when such pain begins, and to determine whether the Veteran's knee is unstable with reference to earlier findings of a hypermobile patella and lateral tracking patella.

Additionally, given the time that has passed during the appeals process, more recent treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and request that he identify all treatment that he received for his knees since March 2004.  All identified treatment records should be obtained.  VA treatment records should also be obtained.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  The Veteran should then be scheduled for a VA examination to determine the current severity of his left and right knee disabilities.  All symptoms and functional effects of the Veteran's knee disabilities should be documented in the report of examination.  The examiner must specifically state whether the Veteran has pain with motion and, if so, the degrees of flexion and extension at which pain begins.  The examiner must also specifically address whether the Veteran's knees show instability or whether there is recurrent subluxation.  In doing so the examiner should reference and explain prior findings that the Veteran had "slight hypermobility of the patella and patellofemoral crepitation," "bilateral patellofemoral syndrome with probable lateral tracking patella", and "hypermobility" of the left and right patellas.  The examiner should explain the significance of the findings of hypermobility and lateral tracking patella.  

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains less than fully favorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


